In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 16-4183
YEHUDA FRAGER,
                                               Plaintiff-Appellant,

                                v.

INDIANAPOLIS COLTS, INC.,
                                              Defendant-Appellee.
                    ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
     No. 1:16-cv-00632-WTL-DML — William T. Lawrence, Judge.
                    ____________________

       ARGUED MAY 19, 2017 — DECIDED JUNE 22, 2017
                    ____________________

    Before WOOD, Chief Judge, and POSNER, and KANNE, Cir-
cuit Judges.
    POSNER, Circuit Judge. The Indianapolis Colts (formerly
the Baltimore Colts) are a professional football team—a
member of the National Football League. In 2010 the Colts
established an online marketplace for owners of season tick-
ets to the Colts’ games to transfer their season ticket rights
upon payment of a fee equal to 30 percent of the sale price of
the tickets. See Ticket News, “Indianapolis Colts and STR
2                                                   No. 16-4183


Marketplace Sign Season Ticket Deal,” July 12, 2010,
http://dev.ticketnews.com/indianapolis-colts-and-str-market
place-sign-season-ticket-deal/.
    Yehuda Frager, the plaintiff in this diversity suit (gov-
erned by Indiana law) against the Colts for conversion,
bought 94 season tickets in 2015. He believed that he would
be able to renew those season tickets in 2016, and considers
himself to be the rightful owner of 94 season tickets for the
2016 season as a consequence of his having purchased the
2015 season tickets. But the Colts refused to give him season
tickets for 2016, precipitating this suit. He claims to own the
tickets, that the Colts stole them from him (“converted”
them, in polite legal language), and that he is entitled to be
reimbursed by the Colts for his loss. The district judge, disa-
greeing, dismissed the plaintiff’s suit, with prejudice.
    The Colts argue that the season tickets that Frager ob-
tained were revocable—by the Colts—with no duty of reim-
bursement. The Colts’ contract with purchasers of tickets to
its games states that “the Colts reserve the right[ ] … to reject
any order, transfer, or renewal.” Frager had purchased sea-
son tickets for the 2015 season and had requested their re-
newal for the 2016 season. And so he fell squarely within the
Colts’ right, that he’d agreed to by signing the contract, to
reject ticket orders, transfers, and renewals.
   Frager argues that while “the Colts are free to reject any
transfer, … the season ticket holder continues to own those
rights if the Colts do so.” But a season-ticket holder has no
right to future season tickets unless the Colts sold them that
right in the first place, and the ticket contract forecloses that
possibility.
No. 16-4183                                                 3


    Oddly enough, a 116-year-old opinion by Oliver Wendell
Holmes Jr., Emery v. Boston Terminal Co., 59 N.E. 763 (Mass.
1901), at that time Chief Justice of the Supreme Judicial
Court of Massachusetts, demonstrates the flaw in Frager’s
argument. The plaintiffs in Emery had been tenants of a
property that the defendant had obtained by exercising a
power of eminent domain, but their lease had expired, and
though there was reason to believe that the owner would re-
new it, that was not enough, Holmes said, to entitle the for-
mer tenants to compensation for the taking: “Changeable
intentions are not an interest in land … . Even if such inten-
tions added to the salable value of the lease, the addition
would represent a speculation on a chance, not a legal
right.” Id. at 765.
    And so it is here. Frager had a reasonable expectation
that he’d be able to renew his season tickets for 2016. That
purchasers of season tickets are willing to pay a 30 percent
transfer fee in the online marketplace indicates that the ex-
pectation of renewal added to the salable value of season
tickets, but given the wording of his contract with the Colts
it was merely “a speculation on a chance, not a legal right.”
                                                   AFFIRMED.